DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 15/606,657, filed on May 26, 2017.  In response to Examiner’s Non-Final Rejection of August 20, 2020, Applicant filed Arguments/Remarks on December 21, 2020. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 103 rejections are maintained in light of Applicant’s arguments.

Response to Arguments
Applicant's Arguments/Remarks filed December 21, 2020 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed December 21, 2020.


Regarding the 35 U.S.C. 103 rejection, Applicant states the approach discussed in Fredell is different from that required by the claims because there is no discussion of obtaining a displaying characteristic of a folder that contains documents based on the diligence status value of the documents within that folder. Indeed , there is no discussion at all of organizing the documents that are subject to the task (the M&A transaction) into folders, much less determining how such folders are to be displayed or that such a display is based on the due diligence state values associated with documents within those folders. Rather, Fredell simply notes that documents are stored in the "document vault" and apparently doesn't go into any other detail.
In response, Examiner respectfully disagrees. Examiner finds, given the broadest reasonable interpretation, Fredell sufficiently teaches the “associate each one of the plurality of documents, indirectly or directly, with at least one folder out of a plurality of folders, a first set of documents of the plurality of documents being contained within a first folder included in the plurality of folders” limitation, by disclosing an administrator or project participant entering basic indexing information about each respective document into the system which include document folders (see par. 0040). 
Furthermore, Fredell sufficiently teaches the “automatically determine a displayable characteristic of the first folder based on the at least one due diligence status value associated with each one of the documents in the first set of documents that are contained within the first folder” limitation by disclosing a Project Manager has the ability to view the list of tasks in the system with the current task status” (see par. 0092), providing a project status overview that gives a user a snapshot of the project as it applies to them and their role in the process (see par. 0104), specifically providing the project manager with an interface that allows them to see all of the tasks and current task status (see par. 0119). It should be noted, Examiner considers the displayed 
 
Regarding the 35 U.S.C. 103 rejection, Applicant states How Fredell sets up the "tasks" confirm that there is no discussion of basing a displayable characteristic of a folder on a diligence status value. For example, Figure 5 of Fredell shows setting up a task assignment. And while there is the option to attach a "document," there is no succeeding discussion of having the status of that task be reflected in a folder in which that document is contained. 
	In response, Examiner respectfully disagrees. Examiner finds, given the broadest reasonable interpretation, Examiner considers the project status overview to sufficiently teach the displayable characteristic of a folder (see par. 0104) because those project documents can be indexed into document folders (see par. 0040). For at least these reasons, Examiner finds Fredell sufficiently teaches the aforementioned limitations.

Regarding the 35 U.S.C. 103 rejection, Applicant states there is no teaching in Rhodes that these "folders" (e.g., 402, 412, 414, and 416) are displayed or output to a display device. For example, Rhodes does not disclose that Figure 4 is a screen shot (or other illustration) of a screen output to a display device. This understanding is further supported by the fact that Rhodes does, for other figures (see, e.g., Figure 6), expressly state the figure in question is a screen shot - a description that is not given to Figure 4. 
Second, there is no teaching in Rhodes of determining a displayable characteristic of those folders based on the status values associated with documents in those folders. For example, there 
Contrary to the claimed subject matter, Rhodes appears to disclose multiple folders that may contain multiple copies of a document. But placing multiple files into different folders (which are not even displayed) does not disclose, teach, or suggest "automatically determine a displayable characteristic of the first folder based on the at least one due diligence status value associated with each one of the documents in the first set of documents that are contained within the first folder," as set forth in claim 1 or the analogous features of the other independent claims. (see pg. 4, Applicant Remarks).
In response, Examiner finds Applicant’s arguments to be moot because Rhodes was not used to teach the abovementioned limitation. Additionally, in response to Applicant's arguments against Rhodes, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the 35 U.S.C. 103 rejection, Applicant disagrees that Walsh provides the missing teachings for at least the following reasons. 
First, the claims expressly require a "heat map." Specifically, "a heat map that overlays a tree view of the plurality of folders." There is no teaching in Walsh of such a heat map. The portion of Walsh that is cited by the Office Action in connection with this subject matter does not disclose such a heat map. Furthermore, there is no teaching in Fig. 11, reproduced below, of Walsh of using a heat map.

Additionally, Applicant states the Office Action also cites to the functionality in Walsh where views of "an item, such as a content file or folder included in a package file" can be rendered based on "metadata included in or otherwise referenced by a package file to be display." Office Action at Page 10 (referencing Walsh at Paragraph 80). Applicant disagrees that this discussion is relevant to the claimed subject matter because it does not relate to displaying a tree-view (e.g., as discussed in paragraph 87 of Walsh). Moreover, claimed subject matter sets forth that the visual representation of a folder is linked to the status values of files within that folder - not some "metadata" that is defined by a user or the like. In other words, while Walsh does appear to discuss rendering an item (e.g., a content file or folder) based on settings (e.g., metadata, animation definitions, etc.), there is no discussion of rendering an item based on status values associated with documents within that item (e.g., folder). 
In response, Examiner respectfully disagrees. Applicant’s specification discloses a heat map as: 
 a visual indication (e.g., heat map) allows them to quickly see and synthesize important information about the due diligence review.

[0072] Thus, the presented folder view and overlaying "heat map" that indicates due diligence progress may avoid a requirement for the generation of laborious reports on individual review statuses. This view may allow users to immediately see which folders are the most reviewed along with how much of the due diligence process remains to be done. Further, the drop down control 704 allows users the option of displaying the status of peers or other groups. Such an implementation can thus provide advantages in terms due diligence transparency over previous solutions.

[0081] In any event, when the visual characteristic of the respective folder is determined, a visual representation of the due diligence progress may be created and displayed to the requesting user in step 816. As described above, the visual representation may take the form of different icons. In certain example embodiments, the folder view may be combined with a heat map to indicate what areas (e.g., folders) are "cool" (e.g., not seeing much activity) versus folders that are complete or "hot" (e.g., seeing a lot of review activity). Thus, different colors may be used to represent the various due diligence statuses of a given folder.

Examiner finds Walsh discloses tree-view folder representation of each folder that may be expanded and collapsed to view and hide subfolders. Selection of a tree-view item causes the item viewer to display the contents of the folder represented by the selected item (see par. 0087). Walsh also discloses  a card presentation that represents a file or folder included within at least a portion of the package file, or a metadata reference to a file or folder located elsewhere that may be viewed within the user interface of the presentation specification (see par. 0104). The creation and visualization of metadata regarding the content files included in a package file may be automatically determined, such as file type, creation date, length etc., or it may also be user inputted, such as commentary and notes regarding the package as a whole or the individual content files included therein (see par. 0041). Examiner finds the tree-view and visualization of package file metadata of Walsh is sufficient in teaching the tree view and heat map elements of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For at least these reasons, Examiner maintains the rejection is proper and the 35 U.S.C. 103 rejections for claims 1-20 are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 1-3, 5, 6 and 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fredell et al., U.S. Publication No. 2001/0028364[hereinafter Fredell], in view of Rhodes et al., U.S. Publication No. 2004/0201622 [hereinafter Rhodes], and further in view of Walsh et al., U.S. Publication No. 2014/0033046 [hereinafter Walsh]. 

Referring to Claim 1, Fredell teaches:
a system for providing a virtual data room for conducting due diligence on a plurality of documents by a plurality of users that communicate with the system via a network (Fredell, [0035]), the system comprising:
a storage medium configured to (Fredell, [0130]):

store at least one due diligence status value for each one of the plurality of documents (Fredell, [0093]), “A datafield 206 allows for providing detailed information in connection with each respective task… Datafield 216 allows for assigning a respective task status, such as not started, in process, completed, etc.”; (Fredell, [0039]); 
a processing system that includes at least one processor, the processing system configured to (Fredell, [0130]):
associate each one of the plurality of documents, indirectly or directly, with at least one folder out of a plurality of folders, a first set of documents of the plurality of documents being contained within a first folder included in the plurality of folders (Fredell, [0040]), “Once the project documentation has been collected, it can be controllably distributed or disseminated electronically via a web server 20… Administrator 22 or project participant 18 scans and verifies each document, and enters basic indexing information about each respective document into the system, such as document title, document folder, project identifier and/or other comments, etc.”; (Fredell, [0046]), “A storing step allows the storing of project-related information for each of the plurality of distinct projects in a database. The project-related information may include project documentation… The interface screen is configurable to identify a plurality of project tasks for each of said distinct projects to which the project participant has been approved”;

update the at least one due diligence status value that is associated with the document based on usage of the document by the user (Fredell, [0092]), “icon 103 provides access to project participants to view their respective list of tasks in the system. They can view the details of a particular task and update the task status as they complete tasks”; (Fredell, [0017]-[0018]); 
receive a display request to view a visual representation of the first folder from a perspective of the user (Fredell, [0047]), “Depending of the level of authorization of a respective participant, and as will be described in greater detail below, a project information module 92 may conveniently allow that participant to quickly retrieve or post a vast amount of information for a given project”; (Fredell, [0104]), “Provide a project status overview that gives a user a snapshot of the project as it applies to them and their role in the process”; (Fredell, [0044]-[0045];[0092]; [0101]); and
automatically determine a displayable characteristic of the first folder based on the at least one due diligence status value associated with each one of the documents in the first set of documents that are contained within the first folder (Fredell, [0047]), “Depending of the level of authorization of a respective participant, and as will be described in greater detail below, a project information module 92 may conveniently allow that participant to quickly retrieve or post a vast amount of information for a given project”; (Fredell, [0092]), “If the Project Manager wants to review the status of tasks that are allocated, that manager has the ability to view the list of tasks in the system with the current task status”; (Fredell, [0104]), “Provide a project status overview that 
Fredell teaches virtual networks corresponding to a plurality of different projects (see par. 0035) comprised of a plurality of project tasks and documentation for each distinct project (see par. 0046), but Fredell does not explicitly teach: 
	the first folder associated with each one of the documents in the first set of documents; and
responsive to the display request, output data for forming a graphical user interface that includes a heat map that overlays a tree view of the plurality of folders, the heat map including a visual representation for the first folder, the visual representation being based on the automatically determined displayable characteristic of the first folder, the graphical user interface that is to be presented on a display device to the user, wherein different visual representations of the first folder are formed based on different determinations of the displayable characteristic of the first folder. 
However Rhodes teaches: 
the first folder associated with each one of the documents in the first set of documents (Rhodes, Fig. 4, [0059]), “FIG. 4 illustrates the copying sequence…the directories can be directories in a file system, or database tables, email, inboxes, or other storage partitions”. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Fredell to include the folder limitations as taught by Rhodes. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of document flow processing and tracking (see Rhodes par. 0003).

responsive to the display request, output data for forming a graphical user interface that includes a heat map that overlays a tree view of the plurality of folders, the heat map including a visual representation for the first folder, the visual representation being based on the automatically determined displayable characteristic of the first folder, the graphical user interface that is to be presented on a display device to the user, wherein different visual representations of the first folder are formed based on different determinations of the displayable characteristic of the first folder. 
However Walsh teaches: 
responsive to the display request, output data for forming a graphical user interface that includes a heat map that overlays a tree view of the plurality of folders, the heat map including a visual representation for the first folder, the visual representation being based on the automatically determined displayable characteristic of the first folder, the graphical user interface that is to be presented on a display device to the user (Walsh, [0104]), “The presentation specification includes a card presentation 1102. Each card of the card presentation 1102 represents a file or folder included within at least a portion of the package file, or a metadata reference to a file or folder located elsewhere that may be viewed within the user interface 1100 of the presentation specification”; (Walsh, [0087]), “tree-view provides a folder representation of 
wherein different visual representations of the first folder are formed based on different determinations of the displayable characteristic of the first folder (Walsh, [0094]), “… folder may be configured with a difference presentation specification and the contents of the folder will be displayed in accordance with that presentation specification”; (Walsh, [0131]), “Selection of a date in the calendar 2110 may cause a horizontal card listing 1008 as illustrated in FIG. 10 to be displayed, or another user interface providing further granularity of the content files with respect 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Fredell in view of Rhodes to include the visual representation limitations as taught by Walsh. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of an interactive presentation of files (see Walsh par. 0040).

Referring to Claim 2, the combination of Fredell in view of Rhodes in view of Walsh teaches the system of claim 1.Fredell teaches datafields allowing for assigning a respective task status, such as not started, in process, completed, etc. (see par. 0093), but Fredell doesn’t explicitly teach: 
wherein the at least one due diligence status value includes a reviewed status value that indicates whether the respective document has been reviewed or not reviewed by at least one user in from the plurality of users.
However Rhodes teaches: 
wherein the at least one due diligence status value includes a reviewed status value that indicates whether the respective document has been reviewed or not reviewed by at least one user in from the plurality of users (Rhodes, [0025]), “Each stage is further characterized by having associated with it a set of conditions or criteria which control the flow of the documents 102 through the distribution route… simple actions might be to read the documents (or simply to have opened the documents, presumably for reading), or to "sign off" on the documents (e.g., a 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Fredell to include the status limitation as taught by Rhodes. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of document flow processing and tracking (see Rhodes par. 0003).

Referring to Claim 3, the combination of Fredell in view of Rhodes in view of Walsh teaches the system of claim 2.Fredell teaches datafields allowing for assigning a respective task status, such as not started, in process, completed, etc. (see par. 0093), but Fredell doesn’t explicitly teach:
wherein:
the visual representation of the first folder is a first visual representation when all of associated documents of the first set of documents have a reviewed status value of not reviewed,
the visual representation of the first folder is a second visual representation when a partial subset of the first set of documents have a reviewed status value of reviewed, and
the visual representation of the first folder is a third visual representation when all of the first set of documents has a reviewed status value of reviewed.
However Rhodes teaches: 
wherein:
the visual representation of the first folder is a first visual representation when all of associated documents of the first set of documents have a reviewed status value of not reviewed (Rhodes, [0072]), “A scrolling graphic can be presented to show additional stages and/or recipients. Shading and/or color conventions can be adopted to indicate the actions recipients have taken. For example, one color might be used to indicate the recipient has not been notified of a document. Another color may be used to indicate the recipient has been notified, but has not opened the document. Still another color can be used to indicate the recipient has been notified, has opened, but has not signed off on the document, and so on”, 
the visual representation of the first folder is a second visual representation when a partial subset of the first set of documents have a reviewed status value of reviewed (Rhodes, [0072]), “A scrolling graphic can be presented to show additional stages and/or recipients. Shading and/or color conventions can be adopted to indicate the actions recipients have taken. For example, one color might be used to indicate the recipient has not been notified of a document. Another color may be used to indicate the recipient has been notified, but has not opened the document. Still another color can be used to indicate the recipient has been notified, has opened, but has not signed off on the document, and so on”, and

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Fredell to include the visual representation limitations as taught by Rhodes. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of document flow processing and tracking (see Rhodes par. 0003).

Referring to Claim 5, the combination of Fredell in view of Rhodes in view of Walsh teaches the system of claim 1. Fredell further teaches: 
wherein the at least one due diligence status value includes an assignment due diligence task value that indicates whether the respective document is associated with a due diligence task that is assigned to at least one user of the plurality of users (Fredell, [0091]), “Providing a list of standardized Due Diligence questions that will be assigned as tasks to Due Diligence participants”; (Fredell, Fig. 5; [0093]), “FIG. 5 illustrates an exemplary Web page 200 that may be provided for inputting task data into the "Project Task Manager". As suggested above, web 

Referring to Claim 6, the combination of Fredell in view of Rhodes in view of Walsh teaches the system of claim 1. Fredell further teaches: 
wherein the processing system is further configured to manage permissions on each one of a plurality of items such that each one of the plurality of users is associated with at least one of the plurality of items, wherein the plurality of items includes the plurality of documents and/or the plurality of folders (Fredell, Fig. 5; [0093]), “FIG. 5 illustrates an exemplary Web page 200 that may be provided for inputting task data into the "Project Task Manager". As suggested above, web page 200 includes a datafield 202 for identifying the task. A task menu 204 may be used for classifying the task into a respective group of related tasks… View selectors 232 allow for assigning viewing rights for the task to selected project participants. Edit selectors 234 allow for assigning editing rights for the task to selected project participants”; (Fredell, [0089]), “Icon 102 provides access to a user or participant directory that conveniently lists basic user demographic information, their role in the project, and their rights to access components of the system…The Network Service Provider Manager and the Project Manager have the capability to change user access rights and to remove or add users”; (Fredell, [0087]), and 
the managed permissions include a record that the user in the plurality of users has access to the first set of the documents (Fredell, Fig. 5; [0093]), “FIG. 5 illustrates an exemplary Web page 200 that may be provided for inputting task data into the "Project Task Manager". As 

Referring to Claim 8, the combination of Fredell in view of Rhodes in view of Walsh  teaches the system of claim 1. Fredell teaches a task menu used for classifying tasks into respective groups of related tasks (see par. 0093) but Fredell does not explicitly teach: 
wherein the first folder is associated with other documents out of the plurality of documents that are not within the first set of documents.
However Rhodes teaches: 
wherein the first folder is associated with other documents out of the plurality of documents that are not within the first set of documents (Rhodes, [0059]-[0060]), “FIG. 4 illustrates the copying sequence… The root document is copied to their respective directories 412, 414, and 416. Each directory has the characteristic that while its owner has read and write access to her directory, everyone else has write-only access. In some legacy storage systems (e.g., eCabinet.RTM.), the storage facility provides "add-only" capability, which is the ability for non-owners of a storagespace to add a document/file, but not to modify it, read it, or delete it after it has been deposit. Thus, Alice has full access to her directory 412, though Orvell, Bob, and 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Fredell to include the folder limitation as taught by Rhodes. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of document flow processing and tracking (see Rhodes par. 0003).

Referring to Claim 9, Fredell teaches: 
a method of providing information to a group of users conducting due diligence through a virtual data room system, the virtual data room system including at least one processor (Fredell, [0016]; [0130]), the method comprising:
storing a plurality of files on a storage medium system that is associated with the virtual data room system (Fredell, [0016]), “Network Service Provider: A Network Service Provider is an entity which provides a hosted environment for one or more database(s) located at a secure data storage facility and for a computer program operable at such facility for enabling reception, storage and transmission of securely encrypted documents with access to the documents being enabled through a global computer network using conventional network browser software having encryption capability”;
managing a plurality of folders, each one of the plurality of managed folders associated, directly or indirectly, with at least one of the plurality of stored files, the plurality of folders including a first folder that contains a first group of stored files out of the plurality of stored files 
storing, on the storage medium system, at least one due diligence status value for each one of the plurality of stored files (Fredell, [0093]), “A datafield 206 allows for providing detailed information in connection with each respective task… Datafield 216 allows for assigning a respective task status, such as not started, in process, completed, etc.”; (Fredell, [0039]); 
tracking user interaction with a stored file in the first group of stored files (Fredell, [0087]), “the system may provide tracking of each document to allow the participants to see who has had access to the messages and documents and who has modified or edited any of the documents”; (Fredell, [0090]); 
updating the at least one due diligence status value that is associated with the stored file based on the tracked user interaction with the stored file (Fredell, [0092]), “icon 103 provides access to project participants to view their respective list of tasks in the system. They can view the details of a particular task and update the task status as they complete tasks”; (Fredell, [0017]-[0018]);

responsive to the received request for  viewing at least the first folder out of the plurality of folders, dynamically calculating, via the at least one processor, a display characteristic for the first folder based on each one of the due diligence status values associated with the first group of stored files in the first folder (Fredell, [0047]), “Depending of the level of authorization of a respective participant, and as will be described in greater detail below, a project information module 92 may conveniently allow that participant to quickly retrieve or post a vast amount of information for a given project”; (Fredell, [0092]), “If the Project Manager wants to review the status of tasks that are allocated, that manager has the ability to view the list of tasks in the system with the current task status”; (Fredell, [0104]), “Provide a project status overview that gives a user a snapshot of the project as it applies to them and their role in the process”; (Fredell, [0044]-[0045]; [0088]; [0119]; [0101]). 
Fredell teaches virtual networks corresponding to a plurality of different projects (see par. 0035) comprised of a plurality of project tasks and documentation for each distinct project (see par. 0046), but Fredell does not explicitly teach:  
	a first folder that is associated with a first group of stored files out of the plurality of stored files; and
outputting data, as part of the graphical user interface (GUI), that represents a heat map that overlays a tree view of the plurality of folders that are represented in the GUI, wherein a visual indication of the first folder that is to be displayed on a display device to a user as a part of the GUI, the visual indication based on the calculated display characteristic.
However Rhodes teaches: 
a first folder that is associated with a first group of stored files out of the plurality of stored files (Rhodes, Fig. 4, [0059]), “FIG. 4 illustrates the copying sequence…the directories can be directories in a file system, or database tables, email, inboxes, or other storage partitions”. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Fredell to include the folder limitations as taught by Rhodes. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of document flow processing and tracking (see Rhodes par. 0003).
Fredell teaches providing a project status overview that gives a user a snapshot of the project as it applies to them and their role in the process (see par. 0104), but the combination of Fredell in view of Rhodes does not explicitly teach: 
outputting data, as part of the graphical user interface (GUI), that represents a heat map that overlays a tree view of the plurality of folders that are represented in the GUI, wherein a visual indication of the first folder that is to be displayed on a display device to a user as a part of the GUI, the visual indication based on the calculated display characteristic. 
However Walsh teaches: 
outputting data, as part of the graphical user interface (GUI), that represents a heat map that overlays a tree view of the plurality of folders that are represented in the GUI, wherein a 


Referring to Claim 10, the combination of Fredell in view of Rhodes in view of Walsh teaches the method of claim 9.  Fredell teaches datafields allowing for assigning a respective task status, such as not started, in process, completed, etc. (see par. 0093), but Fredell doesn’t explicitly teach: 
wherein the at least one due diligence status value includes a reviewed status value that indicates whether the stored file has been reviewed.
However Rhodes teaches: 
wherein the at least one due diligence status value includes a reviewed status value that indicates whether the stored file has been reviewed (Rhodes, [0025]), “Each stage is further characterized by having associated with it a set of conditions or criteria which control the flow of the documents 102 through the distribution route… simple actions might be to read the documents (or simply to have opened the documents, presumably for reading), or to "sign off" on the documents (e.g., a purchase request or expense report may need to be signed off by a manager). The routing criteria are based on the occurrence or nonoccurrence of such actions. Satisfaction of these criteria allow the documents to proceed to subsequent stages…”; (Rhodes, [0072]), “A scrolling graphic can be presented to show additional stages and/or recipients. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Fredell to include the status limitation as taught by Rhodes. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of document flow processing and tracking (see Rhodes par. 0003).

Referring to Claim 11, the combination of Fredell in view of Rhodes in view of Walsh teaches the method of claim 10. Fredell teaches datafields allowing for assigning a respective task status, such as not started, in process, completed, etc. (see par. 0093), but Fredell doesn’t explicitly teach:
wherein:
the visual indication is a first visual indication when all of the files in the first group of stored files have a reviewed status value of not reviewed, 
the visual indication is a second visual indication when a partial subset of the first group of stored files have a reviewed status value of reviewed, and 
the visual indication is a third visual indication when all of the first group of stored files has a reviewed status value of reviewed.
However Rhodes teaches: 

the visual indication is a first visual indication when all of the files in the first group of stored files have a reviewed status value of not reviewed (Rhodes, [0072]), “A scrolling graphic can be presented to show additional stages and/or recipients. Shading and/or color conventions can be adopted to indicate the actions recipients have taken. For example, one color might be used to indicate the recipient has not been notified of a document. Another color may be used to indicate the recipient has been notified, but has not opened the document. Still another color can be used to indicate the recipient has been notified, has opened, but has not signed off on the document, and so on”, 
the visual indication is a second visual indication when a partial subset of the first group of stored files have a reviewed status value of reviewed (Rhodes, [0072]), “A scrolling graphic can be presented to show additional stages and/or recipients. Shading and/or color conventions can be adopted to indicate the actions recipients have taken. For example, one color might be used to indicate the recipient has not been notified of a document. Another color may be used to indicate the recipient has been notified, but has not opened the document. Still another color can be used to indicate the recipient has been notified, has opened, but has not signed off on the document, and so on”, and
the visual indication is a third visual indication when all of the first group of stored files has a reviewed status value of reviewed (Rhodes, [0072]), “A scrolling graphic can be presented to show additional stages and/or recipients. Shading and/or color conventions can be adopted to indicate the actions recipients have taken. For example, one color might be used to indicate the recipient has not been notified of a document. Another color may be used to indicate the recipient 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Fredell to include the visual indication limitations as taught by Rhodes. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of document flow processing and tracking (see Rhodes par. 0003).

Referring to Claim 12, the combination of Fredell in view of Rhodes in view of Walsh teaches the method of claim 9. Fredell further teaches: 
wherein the at least one due diligence status value includes an assignment task value that indicates whether the stored file has an outstanding task assigned to at least one user of the group of users (Fredell, [0091]), “Providing a list of standardized Due Diligence questions that will be assigned as tasks to Due Diligence participants”; (Fredell, Fig. 5; [0093]), “FIG. 5 illustrates an exemplary Web page 200 that may be provided for inputting task data into the "Project Task Manager". As suggested above, web page 200 includes a datafield 202 for identifying the task. A task menu 204 may be used for classifying the task into a respective group of related tasks… View selectors 232 allow for assigning viewing rights for the task to selected project participants. Edit selectors 234 allow for assigning editing rights for the task to selected project participants”.


Referring to Claim 13, the combination of Fredell in view of Rhodes in view of Walsh teaches the method of claim 9. Fredell further teaches: 
further comprising:
assigning permissions to each one of the plurality of stored files, each one of the assigned permissions associated with at least one user of the group of users and/or the group of users of the virtual data room system (Fredell, Fig. 5; [0093]), “FIG. 5 illustrates an exemplary Web page 200 that may be provided for inputting task data into the "Project Task Manager". As suggested above, web page 200 includes a datafield 202 for identifying the task. A task menu 204 may be used for classifying the task into a respective group of related tasks… View selectors 232 allow for assigning viewing rights for the task to selected project participants. Edit selectors 234 allow for assigning editing rights for the task to selected project participants”; (Fredell, [0089]), “Icon 102 provides access to a user or participant directory that conveniently lists basic user demographic information, their role in the project, and their rights to access components of the system…The Network Service Provider Manager and the Project Manager have the capability to change user access rights and to remove or add users”; (Fredell, [0087]).

Referring to Claim 14, the combination of Fredell in view of Rhodes in view of Walsh teaches the method of claim 13. Fredell further teaches: 
wherein calculation of the display characteristic that is associated with the first folder is based on files for which the user has access based on the assigned permissions (Fredell, [0045]-[0046]), “The virtual-network viewer includes a transaction identification module 82 that, for example, enables a participant to quickly find and access information with respect to those projects for which the acquiring entity has been authorized access by the appropriate targets…The 

Referring to Claim 15, the combination of Fredell in view of Rhodes in view of Walsh teaches the method of claim 13. Fredell teaches a variety of collaborative communications options can be chosen by the underwriting institution including e-mail, video broadcasting, video conferencing, and "white boarding" to augment interactive access to the documents (see par. 0037), but Fredell does not explicitly teach: 
wherein calculation of the display characteristic that is associated with the first folder is based on files for which a group of users have access based on the assigned permissions.
However Rhodes teaches: 
wherein calculation of the display characteristic that is associated with the first folder is based on files for which a group of users have access based on the assigned permissions (Rhodes, [0059]-[0060]), “The root document is copied to their respective directories 412, 414, and 416. Each directory has the characteristic that while its owner has read and write access to her directory, everyone else has write-only access…”; (Rhodes, [0068]), “a user interface (web page, etc.) for visualizing a created document route… This is the visualization and editing page. It is a page that can be accessed… only by users who are recipients on this route (Rhodes, [0055]). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Fredell to include the display limitations as taught by Rhodes. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of document flow processing and tracking (see Rhodes par. 0003).

Referring to Claim 16, Fredell teaches: 
A non-transitory computer readable storage medium storing instructions for use with a virtual data room system for performing due diligence on securely stored information that is remotely accessible to a plurality of users, the securely stored information including a plurality of different documents, each of which is respectively associated with at least one due diligence status value, the stored instructions comprising instructions configured to (Fredell, [0130]; [0016]):
associate each one of the plurality of different documents of the stored information with at least one virtual folder out of a plurality of virtual folders (Fredell, [0040]), “Once the project documentation has been collected, it can be controllably distributed or disseminated electronically via a web server 20… Administrator 22 or project participant 18 scans and verifies each document, and enters basic indexing information about each respective document into the system, such as document title, document folder, project identifier and/or other comments, etc.”;  (Fredell, [0046]), “A storing step allows the storing of project-related information for each of the plurality of distinct projects in a database. The project-related information may include project documentation… The interface screen is configurable to identify a plurality of project tasks for each of said distinct projects to which the project participant has been approved”;
receive a request from a remote computing device to retrieve the first document of the stored information (Fredell, [0047]), “Depending of the level of authorization of a respective participant, and as will be described in greater detail below, a project information module 92 may conveniently allow that participant to quickly retrieve or post a vast amount of information for a given project”; (Fredell, [0040]; [0044]-[0045]);

update the at least one status value of the first document based on a determined interaction with the first document (Fredell, [0092]), “icon 103 provides access to project participants to view their respective list of tasks in the system. They can view the details of a particular task and update the task status as they complete tasks”; (Fredell, [0017]-[0018]);
receive a display request to view a visual representation, as a part of a graphical user interface, of at least the first virtual folder (Fredell, [0088]), “web page 100 including a plurality of clickable icons, e.g., icons 101-106 representative of functionality provided by the system. Web page 100 further includes a user navigator window 108 including a plurality of clickable hyperlinks 110. Icon 101 provides access to an on-line "Document Vault" that allows for providing immediate access to the latest draft of documentation, memoranda, etc., to participants”; (Fredell, [0090]), “Icon 103 provides access to a "Project Task Manager"…”; (Fredell, [0047]), “Depending of the level of authorization of a respective participant, and as will be described in greater detail below, a project information module 92 may conveniently allow that participant to quickly retrieve or post a vast amount of information for a given project”; (Fredell, [0104]), “Provide a project status overview that gives a user a snapshot of the project as it applies to them and their role in the process”; (Fredell, [0044]-[0045]; [0092]; [0101]); and
determine a display characteristic of the first virtual folder based on the at least one status value associated with each one of the plurality of different documents that are associated with the first virtual folder (Fredell, [0047]), “Depending of the level of authorization of a respective 
Fredell teaches virtual networks corresponding to a plurality of different projects (see par. 0035) comprised of a plurality of project tasks and documentation for each distinct project (see par. 0046), but Fredell does not explicitly teach:  
	a first document of the stored information being contained within a first virtual folder out of the plurality of virtual folders; and
responsive to the display request, automatically forming, as a part of the graphical user interface (GUI), a heat map that overlays a tree view of the plurality of folders that are represented in the GUI, wherein the visual representation of at least the first virtual folder based on which one of plural display characteristics was determined for the first virtual folder.
However Rhodes teaches: 
a first document of the stored information being contained within a first virtual folder out of the plurality of virtual folders (Rhodes, Fig. 4, [0059]), “FIG. 4 illustrates the copying sequence…the directories can be directories in a file system, or database tables, email, inboxes, or other storage partitions”. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Fredell to include the virtual containers limitations as taught by Rhodes. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) 
Fredell teaches an interface screen available through the global communications network configurable to identify a plurality of project tasks for each of said distinct projects to which the project participant has been approved (see par. 0044; 0046) and providing a project status overview that gives a user a snapshot of the project as it applies to them and their role in the process (see par. 0104), but the combination of Fredell in view of Rhodes does not explicitly teach: 
responsive to the display request, automatically forming, as a part of the graphical user interface (GUI), a heat map that overlays a tree view of the plurality of folders that are represented in the GUI, wherein the visual representation of at least the first virtual folder based on which one of plural display characteristics was determined for the first virtual folder. 
However Walsh teaches: 
responsive to the display request, automatically forming, as a part of the graphical user interface (GUI), a heat map that overlays a tree view of the plurality of folders that are represented in the GUI, wherein the visual representation of at least the first virtual folder based on which one of plural display characteristics was determined for the first virtual folder (Walsh, [0104]), “The presentation specification includes a card presentation 1102. Each card of the card presentation 1102 represents a file or folder included within at least a portion of the package file, or a metadata reference to a file or folder located elsewhere that may be viewed within the user interface 1100 of the presentation specification”; (Walsh, [0087]), “tree-view provides a folder representation of each folder that may be expanded and collapsed to view and hide subfolders. Selection of a tree-view item in such embodiments causes the item viewer to display the contents 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Fredell in view of Rhodes to include the visual representation limitations as taught by Walsh. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of an interactive presentation of files (see Walsh par. 0040).

Referring to Claim 17, the combination of Fredell in view of Rhodes in view of Walsh teaches the medium of claim 16. Fredell further teaches:  
wherein the first document of the stored information that is sent to the remote computing terminal is encrypted (Fredell, [0016]; [0042]; [0059]).

Referring to Claim 18, the combination of Fredell in view of Rhodes in view of Walsh teaches the medium of claim 16. Fredell teaches datafields allowing for assigning a respective task status, such as not started, in process, completed, etc. (see par. 0093), but Fredell doesn’t explicitly teach: 
wherein the at least one status value includes a reviewed status value that indicates whether the respective document of stored information has been reviewed or not reviewed.
However Rhodes teaches: 
wherein the at least one status value includes a reviewed status value that indicates whether the respective document of stored information has been reviewed or not reviewed. (Rhodes, [0025]), “Each stage is further characterized by having associated with it a set of conditions or criteria which control the flow of the documents 102 through the distribution route… simple actions might be to read the documents (or simply to have opened the documents, presumably for reading), or to "sign off" on the documents (e.g., a purchase request or expense report may need to be signed off by a manager). The routing criteria are based on the occurrence or nonoccurrence of such actions. Satisfaction of these criteria allow the documents to proceed to subsequent stages…”; (Rhodes, [0072]), “A scrolling graphic can be presented to show additional stages and/or recipients. Shading and/or color conventions can be adopted to indicate the actions recipients have taken. For example, one color might be used to indicate the recipient has not been 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Fredell to include the status limitation as taught by Rhodes. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of document flow processing and tracking (see Rhodes par. 0003).

Referring to Claim 19, the combination of Fredell in view of Rhodes in view of Walsh teaches the medium of claim 18. Fredell teaches datafields allowing for assigning a respective task status, such as not started, in process, completed, etc. (see par. 0093), but Fredell doesn’t explicitly teach:
wherein:
the visual representation of at least the first virtual folder is a first visual representation when all associated document of stored information have a reviewed status value of not reviewed, 
the visual representation of at least the first virtual folder is a second visual representation when a partial subset of the associated document of stored information have a reviewed status value of reviewed, and 
the visual representation of at least the first virtual folder is a third visual representation when all of the associated document of stored information have a reviewed status value of reviewed.
However Rhodes teaches: 

the visual representation of at least the first virtual folder is a first visual representation when all associated document of stored information have a reviewed status value of not reviewed (Rhodes, [0072]), “A scrolling graphic can be presented to show additional stages and/or recipients. Shading and/or color conventions can be adopted to indicate the actions recipients have taken. For example, one color might be used to indicate the recipient has not been notified of a document. Another color may be used to indicate the recipient has been notified, but has not opened the document. Still another color can be used to indicate the recipient has been notified, has opened, but has not signed off on the document, and so on”, 
the visual representation of at least the first virtual folder is a second visual representation when a partial subset of the associated document of stored information have a reviewed status value of reviewed (Rhodes, [0072]), “A scrolling graphic can be presented to show additional stages and/or recipients. Shading and/or color conventions can be adopted to indicate the actions recipients have taken. For example, one color might be used to indicate the recipient has not been notified of a document. Another color may be used to indicate the recipient has been notified, but has not opened the document. Still another color can be used to indicate the recipient has been notified, has opened, but has not signed off on the document, and so on”, and
the visual representation of at least the first virtual folder is a third visual representation when all of the associated document of stored information have a reviewed status value of reviewed (Rhodes, [0072]), “A scrolling graphic can be presented to show additional stages and/or recipients. Shading and/or color conventions can be adopted to indicate the actions recipients have taken. For example, one color might be used to indicate the recipient has not been notified of a document. Another color may be used to indicate the recipient has been notified, but 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified Fredell to include the visual representation limitations as taught by Rhodes. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of document flow processing and tracking (see Rhodes par. 0003).

Referring to Claim 20, the combination of Fredell in view of Rhodes in view of Walsh teaches the medium of claim 16. Fredell further teaches: 
wherein the display request includes an indication of a particular user of a group of users and the visual representation is based on the indication (Fredell, [0045]-[0046]), “The virtual-network viewer includes a transaction identification module 82 that, for example, enables a participant to quickly find and access information with respect to those projects for which the acquiring entity has been authorized access by the appropriate targets…The interface screen is configurable to identify a plurality of project tasks for each of said distinct projects to which the project participant has been approved”; (Fredell, [0040]).




Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fredell et al., U.S. Publication No. 2001/0028364 [hereinafter Fredell], in view of Rhodes et al., U.S. Publication No. 2004/0201622 [hereinafter Rhodes], in view of Walsh et al., U.S. Publication No. 2014/0033046 [hereinafter Walsh], and further in view of Knight et al., U.S. Publication No. 2011/0302237[hereinafter Knight]

Referring to Claim 4, the combination of Fredell in view of Rhodes in view of Walsh teaches the system of claim 2. Fredell teaches datafields allowing for assigning a respective task status, such as not started, in process, completed, etc. (see par. 0093), Rhodes teaches document actions including opening documents (presumably reading) (see par. 0025), but the combination of Fredell in view of Rhodes in view of Walsh doesn’t explicitly teach:
wherein the reviewed status value of the document is updated to indicate that the document has been reviewed when the user has the document open for more than a predetermined period of time.
However Knight teaches: 
wherein the reviewed status value of the document is updated to indicate that the document has been reviewed when the user has the document open for more than a predetermined period of time (Knight, [0028]-[0029]), “… after having determined that collaborative electronic document 115 is running in the `background` state on the client machine or that the client machine is running an `idle` state, a predetermined time period must elapse before changing the client-server interaction frequency. This time period may be set to ensure that collaborative electronic document 115 or the client machine have indeed changed in their activity state prior to adjusting client-server interaction…Consistent with embodiments of the invention, the 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Fredell in view of Rhodes in view of Walsh to include the status limitation as taught by Knight. The motivation for doing this would have been to improve the method of securely communicating and managing project information among multiple project participants in Fredell (see par. 0009) to efficiently include the results of updating a collaborative document state (see Knight par. 0018).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fredell et al., U.S. Publication No. 2001/0028364 [hereinafter Fredell], in view of Rhodes et al., U.S. Publication No. 2004/0201622 [hereinafter Rhodes], in view of Walsh et al., U.S. Publication No. 2014/0033046 [hereinafter Walsh], and further in view of Kennedy, U.S. Publication No. 2003/0187932 [hereinafter Kennedy].

Referring to Claim 7, the combination of Fredell in view of Rhodes in view of Walsh teaches the system of claim 1.Fredell teaches a manager having the ability to view the list of tasks in the system with the current task status(see par. 0092), but the combination of Fredell in view of Rhodes in view of Walsh does not explicitly teach: 
wherein the processing system is further configured to:
receive a second display request to view a second visual representation associated with a group of folders in the plurality of folders from a perspective of a group of users in the plurality of users;
determine a respective displayable characteristic of each one of the folders in the group of folders based on the at least one due diligence status value associated with each one of the documents associated, directly or indirectly, with the respective folder; and
responsive to the second display request, output data for forming the second visual representation associated with the group of folders, the second visual representation of each icon based on the respective displayable characteristics of each one of the folders in the group of folders.
However Kennedy teaches: 
wherein the processing system is further configured to:
receive a second display request to view a second visual representation associated with a group of folders in the plurality of folders from a perspective of a group of users in the plurality of users (Kennedy, [0042]-[0045]; [0047]; [0119]; [0121]);
determine a respective displayable characteristic of each one of the folders in the group of folders based on the at least one due diligence status value associated with each one of the documents associated, directly or indirectly, with the respective folder (Kennedy, [0042]-[0045]; [0047]; [0119]; [0121]); and
responsive to the second display request, output data for forming the second visual representation associated with the group of folders, the second visual representation of each icon based on the respective displayable characteristics of each one of the folders in the group of folders (Kennedy, [0042]-[0045]; [0047]; [0119]; [0121]). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Petri (US 20090063535 A1) – Review activity indications include any suitable way to indicate review activity in a document. An element with a low review activity indication could be rendered with a green box behind it, an element with a medium review activity indication could be rendered with a yellow box behind it, and an element with a high review activity indication could be rendered with a red box behind it. Other suitable implementations include, but are not limited to, different sounds for each type of review activity indication, a different colored or textured border around each element, and the text for each element being rendered in a different manner. In the alternative, an icon, button, menu item, etc. could be provided near an element for a user to click to display a list of annotations or revisions for the element. This could provide, for example, not only an indication of quantity of review activity, but an indication of the type of review activity as .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624